DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims domestic priority to PRO 63/044,522 filed on 06/26/2020.

Information Disclosure Statement
The information disclosure statements (IDS) dated 11/22/2021 and 03/23/2022 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “novel”, and “said,” should be avoided.
The abstract of the disclosure is objected to because of the term “novel” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d).

Regarding claims 1-20, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claims 1, 12, and 18 the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of 0.1-5 wt %, and the claim also recites 0.1 to 3wt % or about 0.2 wt% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation 70% to 95% water, and the claim also recites 70% to 90% water or 70% to 80% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Examiner suggests the removal of exemplary language (e.g., for example, such as) from claims 1, 3, 12, 14, 16, and 18.


Claim Interpretation
The term “optionally”, as best understood by the Examiner, is used in claims 2, 4, 7, 9, 11, and 14 to denote material that is not further limiting to the claim. See MPEP 2173.05(h)(II). Wherein, as an example, regarding claim 2 the limiting portion of the claim is before the term “optionally” “wherein the biguanide is chlorhexidine” while the non-limiting portion of the claim is after the term “optionally” “optionally wherein the chlorhexidine is in the form of chlorhexidine digluconate.”. Because the form chlorhexidine digluconate is optional it is not further limiting to the claim. The claims 2, 4, 7, 9, 11, and 14 have been examined with this interpretation in mind. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A) Claims 1-4, 6-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forward (WO 94/12150 A1).
Forward teaches a mouthwash (Forward at claim 15). Wherein the mouthwash comprising an antibacterial agent chlorhexidine (Forward at claim 5), a short chain linear polyphosphate calcium pyrophosphate (Forward at page 7 lines 33-36), and surfactants (Forward at claim 9). 
Forward differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Forward teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Forward to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Forward teaches the use of chlorhexidine (Forward at claim 5), surfactants (Forward at claim 9), and calcium pyrophosphate (Forward at page 7 lines 33-36). 
As to part (i) of claim 1, Forward teaches the use of chlorhexidine (Forward at claim 5).
As to part (ii) of claim 1, Forward teaches calcium pyrophosphate (Forward at page 7 lines 33-36). 
As to part (iii) of claim 1, Forward teaches cationic and nonionic surfactants (Forward at claim 9).
Regarding instant claim 2, Forward teaches that the composition can contain chlorhexidine digluconate (Forward at page 5 line 16).
Regarding instant claim 3, Forward teaches that the composition can contain chlorhexidine in a range between 0.005 to 10% by weight of the oral hygiene composition (Forward at page 3 line 25-page 4 line 2). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 4, Forward teaches that the composition can contain calcium pyrophosphate (Forward at page 7 lines 33-36).
Regarding instant claim 6, Forward teaches that the composition can contain from 5% to 80% by weight abrasives (Forward at page 8 lines 25-26) like calcium pyrophosphate (Forward at page 7 lines 33-36). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7-8, Forward teaches that the composition can contain cocamidopropyl betaine (Forward at page 7 line 3).
Regarding instant claim 9-10, Forward teaches that the composition can contain surfactants (Forward at claim 9) like cetyl pyridinium chloride (Forward at claim 5).
Regarding instant claim 11, Forward teaches that the composition can contain nonionic surfactants including polyethoxylated sorbitol esters (Forward at page 6 lines 20-36).
Regarding instant claim 15, Forward teaches that the composition can contain 0.1 to 10% by weight of the composition surfactants (Forward at page 7 lines 9-10) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 16, Forward teaches that the composition can contain water from about 40% about up to 99% as seen in mouthwash examples 9-15 (Forward at Examples 9-15). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 17, Forward teaches that the pH of the composition is between 4 and 9.5 (Forward at page 10 lines 24-26). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 18, Forward teaches that the composition may further comprise flavoring agents and whitening agents (Forward at page 10 lines 15-23).
Regarding instant claim 19, Forward teaches that the composition may be a mouthwash (Forward at claim 15).
Regarding instant claim 20, Forward teaches a method of reducing or preventing the formation of dental plaque, which method comprises applying an antiplaque effective amount of a composition according to the present invention to a patient in need thereof (Forward at page 10 lines 32-38).

B) Claims 1-2, 4-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patron (U.S. Patent Application publication 2016/0376263 A1).
Patron teaches a topical personal care composition which can be a mouthwash (Patron at [0056] [0202-0203]) comprising chlorhexidine gluconate, polyhexanide, pentasodium tripolyphosphate, calcium pyrophosphate, tetrapotassium pyrophosphate, cocamidopropyl betaine, ceytlpyridinium chloride, decyl glucoside, water, and sodium methyl cocoyl taurate (Patron at [0184]). 
As to part (i) of claim 1, Patron teaches the use of antibacterial agents chlorhexidine gluconate and polyhexanide (Patron at [0184]).
As to part (ii) of claim 1, Patron teaches the polyphosphates pentasodium tripolyphosphate, calcium pyrophosphate, and tetrapotassium pyrophosphate (Patron at [0184]). 
As to part (iii) of claim 1, Patron teaches the surfactants decyl glucoside, sodium methyl cocoyl taurate, cocamidopropyl betaine, and ceytlpyridinium chloride (Patron at [0184]).
Patron differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Patron teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Patron to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Patron teaches the use of chlorhexidine gluconate, polyhexanide, pentasodium tripolyphosphate, calcium pyrophosphate, tetrapotassium pyrophosphate, nonionic surfactants and anionic surfactant (Patron at [0184]) in personal care products including mouthwash (Patron at [0056] [0202-0203]). 
As to part (i) of claim 1, Patron teaches the use of antibacterial agents chlorhexidine gluconate and polyhexanide (Patron at [0184]).
As to part (ii) of claim 1, Patron teaches the polyphosphates pentasodium tripolyphosphate, calcium pyrophosphate, and tetrapotassium pyrophosphate (Patron at [0184]). 
As to part (iii) of claim 1, Patron teaches the surfactants decyl glucoside, sodium methyl cocoyl taurate, cocamidopropyl betaine, and ceytlpyridinium chloride (Patron at [0184]).
Regarding instant claim 2, Patron teaches the use of chlorhexidine gluconate (Patron at [0184]).
Regarding instant claim 4, Patron teaches the use of pentasodium tripolyphosphate (Patron at [0184]), calcium pyrophosphate (Patron at [0184]), and tetrapotassium pyrophosphate (Patron at [0148]).
Regarding instant claim 5, Patron teaches the use of sodium tripolyphosphate (Patron at [0142]) and pentasodium tripolyphosphate (Patron at [0184]).
Regarding instant claim 7, Patron teaches the use of cocamidopropyl betaine (Patron at [0146]) as a surfactant and in personal care products (Patron at [0184]). 
Regarding instant claim 8, Patron teaches the use of cocamidopropyl betaine (Patron at [0146]) as a surfactant and in personal care products (Patron at [0184]).
Regarding instant claim 9, Patron teaches the use of ceytlpyridinium chloride (Patron at [0184]).
Regarding instant claim 10, Patron teaches the use of ceytlpyridinium chloride (Patron at [0184]).
Regarding instant claim 11, Patron teaches the use of decyl glucoside (Patron at [0184]).
Regarding instant claim 12, Patron teaches the use of decyl glucoside (Patron at [0184]).
Regarding instant claim 13, Patron teaches the use of decyl glucoside (Patron at [0184]).
Regarding instant claim 14, Patron teaches the use of sodium methyl cocoyl taurate (Patron at [0184]).
Regarding instant claim 15, Patron teaches that the surfactant like cetyl glucoside can be present in an amount from at least 1% to at least 5% w/w of the composition (Patron at [0252-0253]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 16, Patron teaches that water can be up to 90% w/w of the composition (Patron at [0243]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 17, Patron teaches that the composition can have a pH between 4 and 9 (Patron at [0239]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 18, Patron teaches the inclusion of preservatives and pigments (Patron at [0258]).
Regarding instant claim 19, Patron teaches oral care products including mouthwashes (Patron at [0056] [0202-0203]).
Regarding instant claim 20, Patron teaches that the composition is an oral care product, by which is meant any product applied to or taken into the oral cavity for the purposes of cleaning, freshening, healing, deodorising the cavity or any part thereof, may include, but are not limited to: toothpastes, tooth gels, tooth powders, tooth whitening products, and mouthwashes (Patron at [0056] [0202-0203]).

C) Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patron (U.S. Patent Application publication 2016/0376263 A1) in view of Forward (WO 94/12150 A1).
The teachings of Forward are discussed above.
The teachings of Forward differ from that of instant claims 5 and 12-14 insofar as they do not teach the use of sodium tripolyphosphate, decyl glucoside, or sodium ethyl cocoyl taurate. The teachings of Patron cure this deficit.
The teachings of Patron are discussed above. 
The teachings of Patron differ from that of instant claims 3 and 6 insofar as they do not teach a percent by weight of the composition that the components biguanide or polyphosphate salts. The teachings of Forward cure these deficits. 
Regarding instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art following the teachings of Forward to have combined the short chain linear polyphosphate provided by Forward with short chain linear polyphosphate provided by Patron for the predictable result of a mouthwash. See MPEP §2144.06(I). Forward does not disclose the specific short chain linear polyphosphate sodium tripolyphosphate, but their use in a mouthwash in taught by Patron. There is a reasonable expectation of success because both Patron and Forward teach mouthwashes containing chlorhexidine, polyphosphates, and surfactants. Furthermore, the short chain linear polyphosphate is being used for its art recognized intended purpose in an oral care composition. See MPEP §2144.07.
Regarding instant claims 12-14, it would have been prima facie obvious to one of ordinary skill in the art following the teachings of Forward to have combined the surfactant provided by Forward for surfactants provided by Patron for the predictable result of a mouthwash. See MPEP 2144.06(I). Forward does not disclose the specific surfactants decyl glucoside or sodium ethyl cocoyl taurate their use in a mouthwash in taught by Patron. There is a reasonable expectation of success because both Patron and Forward teach mouthwashes containing chlorhexidine, polyphosphates, and surfactants. Furthermore, the surfactant is being used for its art recognized intended purpose in an oral care composition. See MPEP §2144.07.
Regarding instant claims 3 and 6, it would have been prima facie obvious to one of ordinary skill in the art following the teaching of Patron to have used the ranges for antimicrobial agents and abrasives provided by Forward for the predictable result of a mouthwash. Patron does not disclose a range of those agents and the range of their use in a mouthwash in taught by Forward. There is a reasonable expectation of success because both Patron and Forward teach mouthwashes containing chlorhexidine, polyphosphates, and surfactants.
Regarding instant claim 3, Forward teaches that the composition can contain chlorhexidine in a range between 0.005 to 10% by weight of the oral hygiene composition (Forward at page 3 line 25-page 4 line 2). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). 
Regarding instant claim 5, Patron teaches the use of sodium tripolyphosphate (Patron at [0142]) and pentasodium tripolyphosphate (Patron at [0184]).
Regarding instant claim 6, Forward teaches that the composition can contain from 5% to 80% by weight abrasives (Forward at page 8 lines 25-26) like calcium pyrophosphate (Forward at page 7 lines 33-36). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
In addition to the disclosure of Patron, regarding instant claim 15, Forward teaches that the composition can contain 0.1 to 10% by weight of the composition surfactants (Forward at page 7 lines 9-10) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
In addition to the disclosure of Patron, regarding instant claim 17, Forward teaches that the pH of the composition is between 4 and 9.5 (Forward at page 10 lines 24-26). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
In addition to the disclosure of Patron, regarding instant claim 19, Forward teaches that the composition may further comprise flavoring agents and whitening agents (Forward at page 10 lines 15-23)
In addition to the disclosure of Patron, regarding instant claim 20, Forward teaches a method of reducing or preventing the formation of dental plaque, which method comprises applying an antiplaque effective amount of a composition according to the present invention to a patient in need thereof (Forward at page 10 lines 32-38).

Relevant Prior Art
McClanahan (U.S. Patent 6,190,644 B1)
McClanahan et al. is not the closest prior art, it does not disclose the use of chlorhexidine digluconate, sodium tripolyphosphate, decyl glucoside, or sodium ethyl cocoyl taurate, nor does it disclose the form of a mouthwash or the percent by weight of antimicrobial agents in the composition.  However, the Examiner has deemed McClanahan et al. to be relevant prior art and as such has included information on McClanahan et al. for the clarity of the record. 
McClanahan teaches an oral composition comprising;
 0.5% to 20% polyphosphates (McClanahan at column 3 lines 7-15), 
40% to 99% aqueous carriers, water, (McClanahan at column 4 lines 43-52),
0.25%-12% surfactants (McClanahan at columns 6-7),
and antimicrobial agents like chlorhexidine (McClanahan at claim 13).
McClanahan further teaches that the composition has a pH between 6.5 and 10 (McClanahan at column 3 lines 26-42). McClanahan further teaches the use of humectants, thickeners, buffers, abrasives, sweeteners, flavorants, and fluoride ion sources.

Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612